Title: From George Washington to Clement Biddle, 15 September 1787
From: Washington, George
To: Biddle, Clement

 

[Philadelphia] Saturday Morng 15th Septr [1787]

Genl Washington prests his Compliments to Colo. Biddle & would be glad to know if the Vessel for Alexandria is gone. The lowest price the best dutch (striped) Blankets sell at, by the piece. and how his acct stands since the late purchases made by him as he has expectations that the business of the Convention will be brought to a close, or nearly so this day.
